Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

1.	Claims 1-8 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 
Applicant has filed a terminal disclaimer of prior Patent Application No. 16/647,674. The terminal disclaimer filed on August 24, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior Patent Application No. 16/647,674, has been reviewed and is accepted. 
The prior art of record does not teach or suggest the recited solar radiation shielding laminated structure further including where the solar radiation shielding fine particles are solar radiation shielding fine particles containing calcium lanthanum boride fine particles represented by general formula CaxLa1-xBm, a value of x is in a range of 0.001<x<0.800, and a value of m is in a range of 5<m<6.3 in a general formula, where an average dispersed particle size of calcium lanthanum boride fine particles is 1nm or more and 800nm or less.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781